Citation Nr: 1623409	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-19 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip condition, to include as secondary to service-connected left knee disability.

2.  Entitlement to an increased evaluation for a left knee disability, to include consideration of limitation of flexion, limitation of extension, and instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1982 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran was scheduled for a Board Hearing in May 2016.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2014).  

The Veteran's appeal included the issues of service connection for: left leg deep vein thrombophlebitis, digestive disabilities with bowel problems, chronic liver failure, acquired psychiatric disorder, a left hip disability, and hernia.  These claims were granted in a rating decision in August 2010.  Therefore, those claims have been resolved and are no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has essentially alleged that his left knee disability has worsened since his last VA examination.  Specifically, the Veteran applied for and was granted Automobile or Other Conveyance and Adaptive Equipment based on his left leg, and the Veteran's left lower extremity radiculopathy was service connected in March 2012.  The last VA examination for the Veteran's knee was conducted in July 2011, and the severity of the Veteran's left knee disability is presently unclear, thus, a new VA examination is necessary to evaluate the current severity of the Veteran's left knee.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that service connection is in effect for limitation of flexion of the left knee with degenerative arthritis, evaluated as 10 percent disabling; limitation of extension of the left knee with degenerative arthritis, evaluated as 10 percent disabling; and instability of the left knee, evaluated as noncompensable.

With regard to the Veteran's right hip claim, the Board notes that the Veteran failed to report to his December 2007 VA examination, and that 38 C.F.R. § 3.655 requires that the Veteran's claim be decided based upon the evidence of record.  However, a VA memo from July 2009 noted that the Veteran failed to report to his examination and requested that the Veteran be scheduled for an examination.  The Veteran underwent an examination in August 2009 without nexus opinions regarding the Veteran's right hip condition.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Veteran's right hip should be re-examined.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for VA examinations to determine the severity of the Veteran's left knee disabilities.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.
   
The examination should: 

a.  Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

 b. Discuss the functional impairment of the Veteran's left knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  

c. Discuss the functional impairment of the Veteran's left knee during flare-ups.  

Any functional impairment should be expressed in degrees of limitation of motion, if possible.  

A thorough explanation for the conclusions reached should be set forth.  

3.  Schedule the Veteran for a new examination to determine if the Veteran has a right hip disability; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a right hip disability?  If the Veteran has developed any such disorder, is it at least as likely as not (50 percent or greater probability) that this disorder had its onset during service, or was otherwise caused by any incident that occurred during service, including the injury which resulted in the Veteran's left knee disability?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee is the cause of any currently diagnosed right hip disability?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee aggravated (caused a worsening beyond the normal progress of the disease) any currently diagnosed right hip disability?

d. If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's right hip disability; and (2) the increased manifestations that are proximately due to the Veteran's service-connected left knee

A thorough explanation for the conclusions reached should be set forth.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




